Name: Commission Regulation (EEC) No 760/82 of 31 March 1982 fixing the rate of the additional aid for dried fodder
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 86/66 Official Journal of the European Communities 1 . 4. 82 COMMISSION REGULATION (EEC) No 760/82 of 31 March 1982 fixing the rate of the additional aid for dried fodder and Article 104 of the Act of Accession of Greece to the information at present available to the Commis ­ sion that the amount of the additional aid at present in force should be altered as shown in the Annex to this Regulation, HAS ADOPTED THIS REGULATION : Article 1 ,THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1117/78 of 22 May 1978 on the common organization of the market in dried fodder ('), as last amended by Regulation (EEC) No 1782/81 (2), and in particular Article 5 (3) thereof, Whereas the amount of the additional aid referred to in Article 5 (3) of Regulation (EEC) No 1117/78 was fixed by Regulation (EEC) No 1161 /81 (3), as last amended by Regulation (EEC) No 465/82 (4) ; Whereas, in the absence of the guide price for the 1982/83 marketing year for dried fodder for April 1982 to March 1983, the amount of subsidy on these products has been .obtainable only on the basis of the guide price for April 1981 to March 1982 ; whereas, therefore, this amount may be applied on a temporary basis and should be confirmed or replaced when the guide price for the 1982/83 marketing year is known ; Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 1161 /81 1 . The rate of the additional aid referred to in Article 5 (3) of Regulation (EEC) No 1117/78 is fixed in the Annex to this Regulation . 2. The amount of the subsidy for April 1982 to March 1983, will , however, as for dried fodder, be confirmed or replaced as from 1 April 1982 to take into account the guide price which is fixed for these products for the 1982/83 marketing year. Article 2 This Regulation shall enter into force; on 1 April 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 March 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 142, 30 . 5 . 1978 , p . 1 . (2) OJ No L 176, 1 . 7 . 1981 , p . 9 . 0 OJ No L 120, 1 . 5 . 1981 , p . 48 . ¥) OJ No L 56, 27 . 2 . 1982, p . 36 . 1 . 4. 82 Official Journal of the European Communities No L 86/67 ANNEX to the Commission Regulation of 31 March 1982 fixing the rate of the additional aid for dried fodder \ Additional aid applicable from 1 April 1982 to dried fodder (ECU/ tonne) CCT heading No Dehydrated fodder ex 12.10 BProtein concentrates ex 23.06 B Fodder otherwise dried ex 12.10 B Community of Nine Greece Community of Nine Greece Additional aid (') 3-836 0 2158 0 Additional aid in case of advance fixing for the month of : (ECU/ tonne) May 1982 0 6-788 2-500 3-819 1-407 June 1982 0 9-419 5-131 5-299 2-887 July 1982 0 9-419 5-131 5-299 2-887 August 19820 10-710 6-422 6-025 3-613 September 1982 0 10-710 6-422 6-025 3-613 October 1982 0 10-611 6-323 5-969 3-557 November 1982 0 10-611 6-323 5-969 3-557 December 1982 0 10-611 6-323 5-969 3-557 January 1983 (') 10-611 6-323 5-969 3-557 February 1983 0 10-611 6-323 5-969 3-557 March 1983 0 10-611 6-323 5-969 3-557 (') Subject to confirmation.